DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 8/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments filed 11/30/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gomila et al. (US 6907079 B2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens (US 20150117791 A1) (hereinafter Mertens) in view of Gomila et al. (US 6907079 B2) (hereinafter Gomila).
Regarding claim 1, Mertens discloses:
A method for processing a spatial region of a video image represented in a video signal, the method comprising: [See Mertens, ¶ 0013-0117 discloses encoding video regions within an MPEG video encoding standard like AVC, or similar.]
receiving an input image in a video bitstream comprising luminance and chroma pixel values; [See Mertens, ¶ 0122 discloses The image encoder may typically comprise various subcomponents (typically under control of software, allowing the grader to choose parameters), and will typically comprise some variant of a pixel texture encoding unit 552, which is arranged to encode the colors of pixels of the image according to a particular defined image representation (Im—1), e.g. with lumas of N-bit code words, like e.g. 8 bit or 10 bit or 12 bit code words, and chrominance encodings like Y_Cr and Y_Cb.]
determining a luminance indicator of a spatial image region in the input image based on luminance pixel values in the spatial image region, wherein the luminance indicator indicates that a specific partition corresponding to a specific range of luminance levels is utilized in the spatial image region; [See Mertens, ¶ 0013 discloses determining and outputting a region differentiator grey value (a luma value demarcating below it lumas of all pixels of a first object and above it lumas of all pixels of a second object).  In other words, a luminance value range is used to distinguish between object pixels above/below a particular value, and subsequently brighter/darker areas.  Particularly, the region differentiator grey value segments a first range from a minimum brightness to the grey value, and a second range from the grey value to a maximum brightness; See Mertens, ¶ 0026-0027 discloses encoding region differentiator grey values (gTS_D_Loc_1, gTS_D_Loc_2) in between sections comprising several of the N-bit code words encoding the pixel colors from the image representation.  This enables allocation of different values of the “most dark shadow parts” for different parts (spatial regions) of the image, and hence providing higher control over the tunability of an image; See Mertens, ¶ 0018 discloses separating a distinct region or object in a scene so as to correlate with a “bright dark”, “average dark”, and “superdark” area.]
Mertens does not appear to explicitly disclose:
determining one or more filtering parameters for a deblocking filter, wherein the filtering parameters depend on the luminance indicator in the spatial image region; and 
applying the deblocking filter to the spatial image region to generate a filtered image region.
However, Gomila discloses:
determining one or more filtering parameters for a deblocking filter, wherein the filtering parameters depend on the luminance indicator in the spatial image region; and [See Gomila, col. 4 line 66 – col. 5 line 6 discloses an deblocking filter responsive to pixel brightness is indicated generally by the reference numeral 400. The process 400 includes a start step 410 that passes control to an input step 412 for receiving at least one first pixel adjacent to a block transition. The input step 412 passes control to step 414 for providing a signal indicative of the brightness of the at least one first pixel; See Gomila, Fig. 4 illustrates determining deblocking filter strength in response to detected brightness (luminance) indicator.]
applying the deblocking filter to the spatial image region to generate a filtered image region. [See Gomila, Figs. 3 and 4 illustrate a deblocking filter (340, Fig. 3) and a step of performing (deblocking) filtering (step 426, Fig. 4).]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Mertens to add the teachings of Gomila in order to improve coding efficiency by enabling coding of pixel data as block transform coefficients including conditional deblocking filtering for only block transitions meeting pre-determined pixel brightness level criteria.

Regarding claim 2, Mertens in view of Gomila discloses all the limitations of claim 1.
Gomila discloses:
wherein the luminance indicator is determined based on an average of two or more luminance pixel values in the spatial image region. [See Gomila, col. 5 lines 43-56 discloses a deblocking filter is not applied for pixel brightness levels below a minimum threshold or above a maximum threshold.  In algebraic notation, the deblocking filter is not applied for pixel brightness levels, p, where p&lt;Y.sub.min or p&gt;Y.sub.max, and where Y.sub.min and Y.sub.max are the respective minimum and maximum brightness level thresholds. For computational simplicity the value of p can be based on an individual pixel, or it can be based on an average of pixels across the transition.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Gomila in view of Van der Auwera et al. (US 20130259141 A1) (hereinafter Van der Auwera).
Regarding claim 3, Mertens in view of Gomila discloses all the limitations of claim 1.
Minezawa in view of Gomila does not appear to explicitly disclose:
wherein a parameter from the one or more filtering parameters for the deblocking filter comprises an offset to another operational parameter for deblocking. 
However, Van der Auwera discloses:
wherein a parameter from the one or more filtering parameters for the deblocking filter comprises an offset to another operational parameter for deblocking. [See Van der Auwera, ¶ 0153 discloses deblocker 90 may compute QP.sub.C,Cr and QP.sub.C,Cb values that are used to look up t.sub.C parameters for deblocking filtering according to the techniques described herein, e.g., according to any of the equations described above. As discussed above, the t.sub.c parameter may impact the strength of the deblocking filter applied by deblocker 90. In some examples, deblocker 90 may calculate a chrominance QP value for a common edge between two blocks of video data by calculating an average of the first and second luminance QP values for the two video blocks, and applying the chrominance QP offset value to the average
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Mertens in view of Gomila to add the teachings of Van der Auwera in order to adaptively change the strength of a deblocking filter according to quality levels of luminance/chrominance components.

Regarding claim 4, Mertens in view of Gomila discloses all the limitations of claim 1.
Van der Auwera discloses:
further comprising: determining, based at least in part on the luminance indicator, values of operational parameters used in one or more signal processing operations related to the spatial image region of the input image. [See Van der Auwera, ¶ 0089-0090 discloses In the above examples, QpBdOffsetC is the value of a chrominance quantization parameter range offset. The value of QpBdOffsetC may be determined based on the bit depth (operation parameter value) of the chrominance components.
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 5, Mertens in view of Gomila discloses all the limitations of claim 4.
Van der Auwera discloses:
wherein a determined operational parameter used in signal processing operations related to the spatial image region of the input image comprises an offset to another operational parameter for deblocking. [See Van der Auwera, ¶ 0127 discloses in some examples, the two video blocks that share a common edge are located within different slices. In such examples, the two video blocks may be associated with different slice-level QP offset values, e.g., different values for slice_qp_delta_cr and slice_qp_delta_cb. In some examples, deblocker 66 may be configured to select the slice-level QP offset values for one of the blocks for application to determine the chrominance QP values for the edge according to the techniques described herein. In other examples, deblocker 66 may be configured to average or otherwise combine the slice-level QP offset values for the two blocks to determine combined slice-level QP offset values, and may then apply the combined slice-level QP offset values to determine the chrominance QP values for the edge according to the techniques described herein.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 6, Mertens in view of Gomila discloses all the limitations of claim 1.
Van der Auwera discloses:
wherein the deblocking filter is selected from a first deblocking filter or a second deblocking filter stronger than the first deblocking filter based on the luminance indicator. [See Van der Auwera, ¶ 0011 discloses according to the techniques of this disclosure, a video coder, e.g., a video encoder or video decoder, may calculate a chrominance quantization parameter for the edge between two blocks of video data not only based on the luminance quantization parameters for the two blocks of video data, but also based on a chrominance quantization parameter offset value. The video coder determines a strength for a deblocking filter for the common edge based on the chrominance quantization parameter.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 7, Mertens in view of Gomila discloses all the limitations of claim 4.
Van der Auwera discloses:
wherein the one or more signal processing operations include performing a smoothing operation on pixels in the spatial image region that is enabled by a set of smoothing operational parameters whose values are selected based at least in part on the specific range of luminance levels. [See Van der Auwera, ¶ 0149-0151, 0153 discloses by applying a deblocking filter to pixels in the neighborhood of an edge, deblocking filtering unit 96 may smooth the values of the pixels such that high frequency transitions near the edge are dampened. In this manner, application of deblocking filters to pixels near an edge may reduce blockiness artifacts near the edge.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 8, Mertens in view of Gomila discloses all the limitations of claim 1.
Mertens discloses:
A non-transitory computer readable storage medium, storing software instructions, which when executed by one or more processors cause performance of the method recited in claim 1. [See Mertens, claim 19 discloses a non-transitory computer-readable medium with software and executed by a processor.]

Regarding claim 9, Mertens in view of Gomila discloses all the limitations of claim 1.
Mertens discloses:
A computing device comprising one or more processors and one or more storage media, storing a set of instructions, which when executed by one or more processors cause performance of the method recited in claim 1. [See Mertens, claim 19 discloses a non-transitory computer-readable medium with software and executed by a processor.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486